GIEGERICH, J.
Two notices of appeal are attached to the record herein. Both are dated June 29, 1909. One purports to appeal from a judgment said to have been entered on June 28, 1909, for $57.65 in favor of the plaintiff. The other appeals from a judgment said to have been entered on the same day for $224.65 in favor of the plaintiff, and each notice of" appeal declares that the appeals are brought upon" the ground that “the same is excessive by the sum of $30.” No such judgments, however, appear in the return.. It is recited in the record: That on February 3, 1909, a judgment in favor of the plaintiff and against the defendant was entered for $150 damages, $2 costs, and $15 allowance, or $167 in all, on the verdict of a jury; that on May 27,1909, said judgment was affirmed, and on August 27, 1909, a satisfaction of said judgment was filed. There is nothing in the record showing the rendition of the judgments appealed from, and the appeals must therefore be dismissed.
Appeals dismissed, with $10 costs. All concur.